DETAILED ACTION
This notice is in response to the amended claims filed on 12/14/2021 for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 10, 14, 16-19 have been amended.
Claims 1-9 have been cancelled.
Claims 10-20 are pending.

Consideration Under 35 USC § 101
Note: the amended claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101.

Allowable Subject Matter
Claims 10-20 are allowed. The following is an examiner’s statement of reasons for the indication of allowable subject matter over the prior art (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Particularly:
Claim 10 recites, inter alia, “set a random number in a decryption key tdkx in which a key attribute x is set and set a random number in a tag tg(P used to decrypt a ciphertext with the x, so as to generate a decryption key tdkx^ and a tag tg(P^; encrypt the generated decryption key tdk,^ by an attribute-based encryption scheme using a ciphertext attribute y', so as to generate an encryption key act,; and output a re-encryption key rkx.y including the encryption key act, and the tag tg(p^ that are generated”.
Art found of record, e.g., Kawai et al. (US20150318988) teaches a proxy re-encryption scheme, wherein an attribute based encryption scheme is used in producing a re-encryption key (see, e.g., abstract, [0023], [0132]), however fails to teach usage of randomized tags included in the decryption keys and tagged re-encryption keys as is particularly recited in the independent claims – and instead uses a matrix in the re-encrypted ciphertext (see, e.g., [0092-0106]). Kawai et al. (NPL: “Fully-Anonymous Functional Proxy-Re-Encryption”, October 2013) further recites details of a matrix-based proxy-re-encryption system (see abstract, pg. 11 para. 3), yet similarly fails to remedy the aforementioned deficiency of the prior art. Katsuyuku et al (WO2015107620) discloses an attribute-based proxy re-encryption scheme which reduces an increase in the size of the ciphertext by using a session key obtained by decrypting a ciphertext with a decryption key converted using conversion information (see, e.g., pg. 1, line 28 to pg. 1, line 70), yet similarly fails to include the randomized tags as recited in the independent claim. Green (US20120300936) discloses an attribute based encryption scheme used in transforming a ciphertext using a transformation key (see, e.g., abstract, [0005-007]), yet similarly fails to remedy the aforementioned deficiency in the prior art. Hohenberger et al. (US20080059787) teaches a unidirectional proxy-re-encryption system wherein a ciphertext is transformed, wherein temporary delegation of decryption abilities to other individuals (see, e.g., abstract, [0010-012]), yet fails to remedy the aforementioned deficiency. Further, Liang et al. (NPL: “Attribute based proxy re-encryption with delegating capabilities”, March 2009) discloses a re-encryption scheme wherein users may designate a proxy to re-encrypt a ciphertext related to a 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 10 at or before the time it was filed. Newly added independent claims 14, 18, and 20 similarly recite language directed to the aforementioned subject matter. Dependent claims 11-13 (of claim 10), 15-17 (of claim 14), and 19 (of claim 18) incorporate the limitations of their parent claim, and are indicated as including allowable subject matter for at least the same rationale.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claim 14, 18, and 18 recite similar language directed to the aforementioned subject matter. Dependent claims 12-13 (of claim 10), 15-17 (of claim 14), and 19 (of claim 18) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                          
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438